     Case 2:21-cv-00544-RFB-BNW Document 9 Filed 07/21/21 Page 1 of 3



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Counsel for Plaintiff
 6

 7                                 UNITED STATES DISTRICT COURT

 8                                        DISTRICT OF NEVADA

 9                                                          Case No. 2:21-cv-00544-RFB-BNW
      MANDY HOPKINS,
10
                                                            STIPULATION OF DISMISSAL WITH
                          Plaintiff,                        PREJUDICE
11

12            v.
      I.Q. DATA INTERNATIONAL, INC.,
13

14                        Defendant.

15
            IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, Mandy Hopkins,
16
     and Defendant, I.Q. Data International, Inc., through their respective counsel and pursuant to Federal
17
     Rule of Civil Procedure 41, that the above-captioned case be dismissed with prejudice. Each party
18
     shall bear its own costs and attorneys’ fees.
19
     Dated: July 21, 2021                                    Respectfully submitted,
20
     /s/ Nicholas M. Wajda                                   /s/ Wing Yan Wong (with consent)
21   Nicholas M. Wajda, Esq.                                 Wing Yan Wong, Esq.
     Nevada State Bar No: 11480                              Nevada Bar No. 13622
22   Law Offices of Nicholas M. Wajda, Esq.                  Robert S. Larsen, Esq.
     871 Coronado Center Drive, Ste. 200                     Nevada Bar No. 7785
23   Henderson, NV 89052                                     GORDON REES SCULLY
     Telephone: (702) 900-6339                               MANSUKHANI, LLP
24   Email Address: nick@wajdalawgroup.com                   300 South 4th Street, Suite 1550
     Counsel for Plaintiff                                   Las Vegas, Nevada 89101
25                                                           Telephone: (702) 577-9300
                                                             Facsimile: (702) 255-2858
26                                                           wwong@grsm.com
                                                             rlarsen@grsm.com
27                                                           Counsel for Defendant
28
                                                        1
     Case 2:21-cv-00544-RFB-BNW Document 9 Filed 07/21/21 Page 2 of 3



 1                                   CERTIFICATE OF SERVICE
 2          I, the undersigned, hereby certify that on July 21, 2021, a true and correct copy of the above
 3   and foregoing document was filed with the Court via CM/ECF and served on all parties requesting

 4   electronic notification.

 5                                                                        s/ Nicholas M. Wajda
                                                                          Nicholas M. Wajda, Esq.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
     Case 2:21-cv-00544-RFB-BNW Document 9 Filed 07/21/21 Page 3 of 3



 1   NICHOLAS M. WAJDA
     Nevada State Bar No: 11480
 2   Law Offices of Nicholas M. Wajda, Esq.
 3   871 Coronado Center Drive, Ste. 200
     Henderson, NV 89052
 4   Telephone: (702) 900-6339
     Email Address: nick@wajdalawgroup.com
 5   Counsel for Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT

 8                                       DISTRICT OF NEVADA

 9                                                         Case No. 2:21-cv-00544-RFB-BNW
      MANDY HOPKINS,
10
                                                           PROPOSED ORDER ON STIPULATION
                         Plaintiff,                        OF DISMISSAL WITH PREJUDICE
11

12           v.
      I.Q. DATA INTERNATIONAL, INC.,
13

14                       Defendant.

15

16          Plaintiff, Mandy Hopkins, and Defendant, I.Q. Data International, Inc., through counsel,

17   having filed their Stipulation of Dismissal with Prejudice, and this Court having reviewed the same,

18   hereby ORDERED:
19
        1. The stipulation is approved. The case is dismissed with prejudice with each party to bear its
20
     own costs and attorneys’ fees.
21

22
     Dated: _____________________
              July 21, 2021.                                ______________________________
23
                                                            Judge, United States District Court
24

25

26

27

28
                                                       1
